       Case 1:17-cr-00179-RJA-JJM Document 54 Filed 02/17/21 Page 1 of 3




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK



UNITED STATES OF AMERICA,


          v.                                                         ORDER
                                                                 17-CR-179-RJA
MICHAEL V. SECCHIAROLI,

                                    Defendant.


        The February 17, 2021 Decision and Order of the Court at Docket Number 53

granted the motion of Defendant Michael V. Secchiaroli for compassionate release to

home incarceration pursuant to 18 U.S.C. § 3582(c)(1)(A)(i) subject to this further Order

setting the conditions of his home incarceration. Defendant Secchiaroli’s sentence has

been modified to convert the remaining term of imprisonment to a term of supervised

release subject to all the terms and conditions of supervised release set forth in the

Judgment at Docket Number 41 to begin immediately upon his release from Federal

Bureau of Prisons custody; and it is further

        ORDERED that the Bureau of Prisons is directed to immediately commence the

process of releasing Defendant from custody, and the United States Attorney’s Office

and United States Probation Office are directed to take all steps to communicate and to

facilitate that relief; and it is further

        ORDERED that beginning 14 days after his release from incarceration from FCI

Fort Dix, and until the remaining term of Defendant’s imprisonment (as converted to a

term of supervised release) has elapsed, in addition to all the terms and conditions of

supervised release previously imposed, Defendant shall comply with the conditions of

                                                 1
          Case 1:17-cr-00179-RJA-JJM Document 54 Filed 02/17/21 Page 2 of 3




the Location Monitoring Program (home incarceration component); Defendant is

restricted to his residence at all times, except for medical necessities and court

appearances or other activities specifically approved by the Court; Defendant must wear

an electronic monitor, follow the monitoring procedures outlined in Probation Form 61,

and contribute to the cost of services rendered (co-payment); and it is further

          ORDERED that under 18 U.S.C. § 3583, beginning when the remaining term of

Defendant’s imprisonment (as converted to a term of supervised release) has elapsed,

Defendant’s previously imposed 5-year term of supervised release shall commence

subject to the terms and conditions set forth in the Judgment at Docket Number 41; and

it is further

          ORDERED that Defendant must contact the Probation Office for the Western

District of New York, United States Probation Officer Gavin Lorenz at 716-465-0741

within 24 hours of his release; and it is further

          ORDERED that due to the COVID-19 pandemic, following his release from FCI

Fort Dix, Defendant must travel directly to his mother’s residence, i.e. 58 Edgewood

Avenue, Buffalo, New York 14223, and he may not make any stops other than are

necessary for fueling, food, or restroom facilities on his return home; and it is further

          ORDERED that during his travel to said location, Defendant should wear a face

covering and use reasonable precautions to socially distance himself from others; and it

is further

          ORDERED that, due to the COVID-19 pandemic, upon returning to his mother’s

residence in Buffalo, New York, Defendant must self-quarantine for 14 days; and it is

finally



                                              2
      Case 1:17-cr-00179-RJA-JJM Document 54 Filed 02/17/21 Page 3 of 3




      ORDERED that even during Defendant’s 14-day period of self-quarantine, he

shall advise his supervising United States Probation Officer of any medical

appointments he must attend with enough detail to allow United States Probation to

verify the appointment, that the medical treatment providers are aware of Defendant’s

status in self-quarantine, and Defendant’s attendance at the appointment.



      IT IS SO ORDERED.


                                         _s/Richard J. Arcara
                                         HONORABLE RICHARD J. ARCARA
                                         UNITED STATES DISTRICT COURT


Dated: February 17, 2021
       Buffalo, New York




                                           3
